Lee H. Turner, Esq. Village Attorney, Norwood
You have asked whether your village may transfer a parcel of land to a rescue squad. You have explained that the village has a contract with the rescue squad to provide emergency rescue services to residents of the village. The squad has requested the sale of a small parcel of land strategically located to serve as a garage to house one of its ambulances in order to expedite emergency rescue services to village residents. You indicated that the land in question is of little or no value to the village, is not being used for any purpose and it is not anticipated that the village will need this property.
Villages are empowered to buy and sell real property as is required for village purposes (Village Law, § 1-102[1]). We have not found any statutory provisions as to the method of sale of real property by a village. In our view, the village board may determine the method of sale that is appropriate under the circumstances and that serves the public interest (1981 Op Atty Gen [Inf] 149). All sales of real property must, however, be authorized by the board of trustees at a properly noticed public meeting (ibid.).
In some instances, the public interest may be best served through a means of sale designed to obtain the highest price, such as through public auction or a request for proposals. In other instances, the public interest may dictate a negotiated sale to a particular person or entity. In any sale to a private party, the municipality must receive adequate consideration (NY Const, Art VIII, § 1).
You have indicated that the village would like to deed the land at no cost but with a condition that it be used by the squad for provision of rescue services to village residents. In our view, this condition establishes adequate consideration to the village. We believe such a negotiated transfer of this parcel to the rescue squad serves the public interest. The parcel will be utilized by the squad in the performance of emergency services for village residents. Further, the parcel is not used nor is it anticipated that it will be needed by the village.
We conclude that a village may transfer real property to a rescue squad performing services in the village.